Citation Nr: 0501793	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  99-01 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for retinal 
arteriosclerosis and glaucoma, claimed as secondary to the 
veteran's service-connected bilateral cataracts.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
December 1953, and earlier active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
New Orleans, Louisiana.  Service connection was denied in a 
May 1997 rating decision.  The veteran voiced disagreement in 
August 1997.  A Statement of the Case (SOC) was issued in 
February 1999 and the veteran perfected his service 
connection appeal later that same month.  In June 2000, the 
RO issued a rating decision by which the veteran's 30 percent 
disability rating for schizophrenia was continued.  The 
veteran voiced disagreement later that month.  A SOC was 
issued in May 2003 and the veteran's substantive appeal was 
received the following month.  This matter is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

A hearing was held via videoconference before the undersigned 
Veterans Law Judge in October 2004.  A hearing was held at 
the RO before a hearing officer in January 2000.


REMAND

The May 2003 Supplemental SOC (SSOC) does not indicate that a 
medical opinion report received in October 2002 relating to 
the veteran's service connection claim was considered.  In 
October 2003, medical evidence was received at the Board in 
support of the veteran's increased rating claim.  This 
likewise, does not appear to have been considered by the RO, 
nor was the right to have the RO consider it waived.  

Additionally, the October 2004 hearing transcript reflects 
that the veteran testified to increased psychiatric 
symptomotology.  A current psychiatric examination should be 
accomplished.  

Finally, the veteran must be notified of which portion of the 
information and evidence necessary to substantiate his claims 
for which he is responsible and which evidence it is VA's 
duty to assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for both the 
veteran's secondary service connection 
claim and his increased rating claim.  
The veteran must be specifically informed 
of the evidence necessary to substantiate 
his claims and of the portion of the 
information and evidence necessary to 
substantiate his claims for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  He also 
should be advised to submit any relevant 
evidence in his possession.

2.  Obtain his medical treatment records 
from December 1999 to the present from 
the VA medical facility located in New 
Orleans, Louisiana.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and extent of his service-
connected schizophrenia.  Send the claims 
folder to the examiner for review.

4.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken on the claims for benefit 
and considers all evidence received since 
May 2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



